                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

CORY JAY GARRISON                                                               PLAINTIFF

V.                           CASE NO. 4:18-CV-776-SWW-BD

SALINE COUNTY
DETENTION FACILITY, et al.                                                DEFENDANTS

                                          ORDER

       The Court has received a Recommended Disposition (Recommendation) from

Magistrate Judge Beth Deere. Mr. Garrison has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Garrison’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s May 1, 2019 order and his failure to prosecute this lawsuit. The

Clerk is instructed to close this case.

       IT IS SO ORDERED, this 12th day of September, 2019.

                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
